People v Sanders (2015 NY Slip Op 08201)





People v Sanders


2015 NY Slip Op 08201


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2012-01791
 (Ind. No. 2563/10)

[*1]The People of the State of New York, respondent, 
vTaniesha Sanders, appellant.


Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Morgan J. Dennehy of counsel; Roxanne Garcia on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Walsh, J.), imposed January 3, 2012, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Hidalgo, 91 NY2d 733, 735; People v Carter, 114 AD3d 960; People v Azeez, 95 AD3d 1349).
ENG, P.J., MASTRO, SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court